PER CURIAM.
The appellant’s probation was revoked after an affidavit was filed alleging breach of three conditions of his probation. At the outset of the hearing, two of the alleged breaches were dismissed. At the conclusion of the hearing, the trial court determined that the appellant had violated his probation and revoked same, finding him in violation as to each of the allegations contained in the affidavit of violation. This was error, and the matter is returned to the trial court solely for the purpose of correcting the revocation order. See: Robinson v. State, 366 So.2d 1239 (Fla. 2d DCA 1979).
Reversed and remanded, with directions.